Opinión del Tbibunal.
Resultando : que el Fiscal de esta Corte Suprema pide *302que se desestime la apelación por no haberse cumplido con los requisitos que exige el artículo 356.
Considerando que ai establecerse apelación debe el Se-cretario de la Corte de Distrito remitir al de esta Corte Suprema .entre otras, una copia del escrito de apelación así como de los autos y de todas las excepciones, cuya copia ha de s’er la original debidamente legalizada como tal. Artículo 356 del Código de Enjuiciamiento Criminal.
Considerando que para que tenga autenticidad la copia de unas actuaciones ú otro procedimiento de una corte, es necesario que ostente el sello de la misma, según el No. 3 del Art. 20 del Código de Enjuiciamiento Civil.
Considerando .que las presentes copias carecen de ese requisito que viene á constituir un defecto de forma sus-tancial alegado por el apelado en su moción argumentada en debida forma el día que se señaló para la vista, toda vez que en términos generales alegó que no se había cum-plido (‘.on los requisitos exigidos por el artículo 356 ya ci-tado, estándose por consiguiente en el caso del art. 358 de dicho Código de Enjuiciamiento Criminal.
Se deniega, la apelación establecida y remítase copia certificada de esta resolución á la corte de su origen, para el cumplimiento de la sentencia condenatoria.
Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, Eigueras, MacLeary y Wolf.